Citation Nr: 0315829	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  91-44 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of original rating for post-traumatic stress 
disorder (PTSD) with generalized anxiety disorder, rated as 
noncompensably disabling from May 7, 1981, 30 percent 
disabling from January 6, 1989, 50 percent disabling from 
November 1, 1989, and 100 percent disabling from September 1, 
1990. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1967 to 
June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board issued a decision in September 1994 which was 
subsequently vacated by a December 1995 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
"Joint Motion to Sever and Remand One Issue to the Board of 
Veterans' Appeals and to Proceed on the Other Issue" 
supporting the Court's order reflects that the September 1994 
Board decision was vacated and remanded for further 
evidentiary development and adjudication. 

In a June 1998 rating decision, the RO granted an effective 
date of May 7, 1981 (date of informal claim for service 
connection for PTSD) for service connection for PTSD.  The 
ratings assigned were as follows: noncompensably disabling 
from May 7, 1981; 30 percent disabling from January 6, 1989; 
50 percent disabling from November 1, 1989; and 100 percent 
disabling from September 1, 1990.  Periods of temporary total 
ratings due to hospitalization were granted from August 23, 
1989 until October 31, 1989, and from July 16, 1990 until 
August 31, 1990.  

The Board issued another decision in March 1999 which was, 
likewise, subsequently vacated by a March 2001 order of the 
Court.  The Court's order reflects that the March 1999 Board 
decision was vacated and remanded for readjudication in light 
of the recently enacted Veterans Claims Assistance Act of 
2000.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in October 2002, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) because it afforded less than one year for receipt of 
additional evidence.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include with regard to notice to the 
veteran of the one year period for receipt 
of additional evidence.  See also 38 
C.F.R. § 3.159 (2002). 

2.  The RO should then readjudicate the 
claim of determination of initial rating 
assignment for service-connected PTSD with 
generalized anxiety disorder (rated as 
noncompensably disabling from May 7, 1981, 
30 percent disabling from January 6, 1989, 
50 percent disabling from November 1, 
1989, and 100 percent disabling from 
September 1, 1990, exclusive of periods of 
temporary total ratings for 
hospitalization).

3.  Thereafter, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


